 

Exhibit 10.1

 

 

 execution version 

 

 





CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,

PURCHASER

 



and

 

Citigroup Global Markets Realty Corp.


 

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of August 1, 2015

 
Citigroup Commercial Mortgage Trust 2015-P1



 



 





 

 





 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of August 1, 2015,
is between Citigroup Commercial Mortgage Securities Inc., a Delaware
corporation, as purchaser (the “Purchaser”), and Citigroup Global Markets Realty
Corp., a New York corporation, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
August 1, 2015 (the “Pooling and Servicing Agreement”), between the Purchaser,
as depositor, Wells Fargo Bank, National Association, a national banking
association, as master servicer (in such capacity, the “Master Servicer”), LNR
Partners, LLC, a Florida limited liability company, as special servicer (the
“Special Servicer”), Park Bridge Lender Services LLC, a New York limited
liability company, as operating advisor, Citibank, N.A., a national banking
association, as certificate administrator (the “Certificate Administrator”),
Deutsche Bank Trust Company Americas, a New York banking corporation, as trustee
(the “Trustee”), and Wells Fargo Bank, National Association, as custodian (in
such capacity, the “Custodian”), pursuant to which the Purchaser will transfer
the Mortgage Loans (as defined herein), together with certain other commercial
and multifamily mortgage loans (collectively, the “Other Loans”), to a trust
fund and certificates representing ownership interests in the Mortgage Loans and
the Other Loans will be issued by the trust fund (the “Trust Fund”). In exchange
for the Mortgage Loans and the Other Loans, the Trust Fund will issue to or at
the direction of the Depositor certificates to be known as Citigroup Commercial
Mortgage Trust 2015-P1, Commercial Mortgage Pass-Through Certificates, Series
2015-P1 (collectively, the “Certificates”). For purposes of this Agreement,
“Mortgage Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), subject to
the rights of the holders of interests in any related Companion Loan, all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received or receivable on or with respect to the Mortgage Loans after
the Cut-Off Date (and, in any event, excluding payments of principal and
interest and other amounts due and payable on the Mortgage Loans on or before
the Cut-Off Date and excluding any Retained Defeasance Rights and Obligations
with respect to the Mortgage Loans). Upon the sale of the Mortgage Loans, the
ownership of each related Note, the Seller’s interest in the related Mortgage
represented by the Note and the other contents of the related Mortgage File
(subject to the rights of the holders of interests in any related Companion
Loan) will be vested in the Purchaser and immediately thereafter the Trustee,
and the ownership of records and documents with respect to each Mortgage Loan
(other than those to be held by the holder of any related Companion Loan)
prepared by or which come into the possession of the Seller shall (subject to
the rights of the holders of interests in any related Companion Loan)
immediately vest in the Purchaser and immediately thereafter the Trustee. In
connection with the transfer pursuant to this Section 1 of any Mortgage Loan
that is part of a Loan Combination, the Seller does hereby

 



 

 

 

assign to the Purchaser all of its rights, title and interest (solely in its
capacity as the holder of the subject Mortgage Loan) in, to and under the
related Co-Lender Agreement (it being understood and agreed that the Seller does
not assign any right, title or interest that it or any other party may have
thereunder in its capacity as the holder of any related Companion Loan, if
applicable). The Seller’s assignment of any Outside Serviced Trust Loan is
subject to the terms and conditions of the applicable Outside Servicing
Agreement and the related Co-Lender Agreement. The Purchaser will sell certain
of the Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of August 6,
2015 (the “Underwriting Agreement”), between the Purchaser and the Underwriters,
and the Purchaser will sell certain of the Certificates (the “Private
Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of August 6, 2015 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As the purchase price
for the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction that sum set forth
in the funding schedule executed by the Seller and the Purchaser relating to the
sale of the Mortgage Loans contemplated hereby (but subject to certain
post-settlement adjustment for expenses incurred by the Underwriters and the
Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-Off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Outside Serviced Trust Loan) and
each Note shall be transferred to the Trustee subject to and in accordance with
this Agreement. Any funds due after the Cut-Off Date in connection with a
Mortgage Loan received by the Seller shall be held in trust on behalf of the
Trustee (for the benefit of the Certificateholders) as the owner of such
Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-Off Date but collected after the Cut-Off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-Off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-Off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser

 



2

 

 

from the Seller. The Purchaser intends to treat the transfer of each Mortgage
Loan from the Seller as a purchase for tax purposes. The Purchaser shall be
responsible for maintaining, and shall maintain, a set of records for each
Mortgage Loan which shall be clearly marked to reflect the transfer of ownership
of each Mortgage Loan by the Seller to the Purchaser pursuant to this Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans as
contemplated herein, to deliver to and deposit with (or to cause to be delivered
to and deposited with) the Custodian (on behalf of the Trustee), with copies
(other than with respect to the Outside Serviced Trust Loan) to be delivered to
the Master Servicer, on the dates set forth in Section 2.01 of the Pooling and
Servicing Agreement, all documents, instruments and agreements required to be
delivered by the Purchaser, or contemplated to be delivered by the Seller
(whether at the direction of the Purchaser or otherwise), to the Custodian and
the Master Servicer, with respect to the Mortgage Loans under Section 2.01 of
the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
related Seller communications, credit underwriting, due diligence analyses or
data, or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to an Outside
Serviced Trust Loan), the Seller shall deliver to the Master Servicer, and the
Pooling and Servicing Agreement shall require the Master Servicer to hold, the
original (or copy, if such original has been submitted by the Seller to the
issuing bank to effect an assignment or amendment of such letter of credit
(changing the beneficiary thereof to the Trustee (in care of the Master
Servicer) for the benefit of Certificateholders and, if applicable, the related
Serviced Companion Loan Holder, to the extent required in order for the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of Certificateholders and, if applicable, the related Serviced Companion
Loan Holder in accordance with the applicable terms thereof and/or of the
related Loan Documents)) and the Seller shall be deemed to have satisfied any
such delivery requirements by delivering with respect to any letter(s) of credit
a copy thereof to the Custodian together with an Officer’s Certificate of the
Seller certifying that such document has been delivered to the Master Servicer
or an Officer’s Certificate from the Master Servicer certifying that it holds
the letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of Certificateholders and, if applicable,
the related Serviced Companion Loan Holder in accordance with the applicable
terms thereof and/or of the related Loan Documents, the Seller shall deliver the
appropriate assignment or amendment documents (or copies of such assignment or
amendment documents if the Seller has submitted the originals to the related
issuer of such letter of credit for processing) to the Master Servicer within
90 days of the Closing Date. The Seller shall pay any costs of assignment or
amendment of such letter(s) of credit required in order for the Master Servicer
to draw on such letter(s) of credit on behalf of the Trustee for the benefit of
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder, and shall cooperate with the reasonable requests of the Master Servicer
or the Special Servicer, as applicable, in connection with effectuating a draw
under any such letter of

 



3

 

 

credit prior to the date such letter of credit is assigned or amended in order
that it may be drawn by the Master Servicer on behalf of the Trustee for the
benefit of Certificateholders and, if applicable, the related Serviced Companion
Loan Holder.

 

(b)            Except with respect to any Outside Serviced Trust Loan, the
Seller shall deliver to and deposit with (or cause to be delivered to and
deposited with) the Master Servicer within five (5) Business Days after the
Closing Date: (i) a copy of the Mortgage File; (ii) all documents and records
not otherwise required to be contained in the Mortgage File that (A) relate to
the origination and/or servicing and administration of the Mortgage Loans and
any related Serviced Companion Loan(s), (B) are reasonably necessary for the
ongoing administration and/or servicing of the Mortgage Loans (including any
asset summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) or any related
Serviced Companion Loans or for evidencing or enforcing any of the rights of the
holder of the Mortgage Loans or any related Serviced Companion Loans or holders
of interests therein, and (C) are in the possession or under the control of the
Seller; and (iii) all unapplied Escrow Payments and reserve funds in the
possession or under control of the Seller that relate to the Mortgage Loans and
any related Serviced Companion Loans together with a statement indicating which
Escrow Payments and reserve funds are allocable to each Mortgage Loan or any
related Serviced Companion Loan; provided that copies of any document in the
Mortgage File and any other document, record or item referred to above in this
sentence that constitutes a Designated Servicing Document shall be delivered to
the Master Servicer on or before the Closing Date; and provided, further, that
the Seller shall not be required to deliver any draft documents, privileged or
other related Seller communications, credit underwriting, due diligence analyses
or data, or internal worksheets, memoranda, communications or evaluations.
Notwithstanding the foregoing, this Section 3(b) shall not apply to any Outside
Serviced Trust Loan.

 

(c)            With respect to any Mortgage Loan secured by any Mortgaged
Property that is subject to a franchise agreement with a related comfort letter
in favor of the Seller that requires notice to or request of the related
franchisor to transfer or assign any related comfort letter to the Trustee for
the benefit of the Certificateholders or have a new comfort letter (or any such
new document or acknowledgement as may be contemplated under the existing
comfort letter) issued in the name of the Trustee for the benefit of the
Certificateholders, the Seller or its designee shall, within 45 days of the
Closing Date (or any shorter period if required by the applicable comfort
letter), provide any such required notice or make any such required request to
the related franchisor for the transfer or assignment of such comfort letter or
issuance of a new comfort letter (or any such new document or acknowledgement as
may be contemplated under the existing comfort letter), with a copy of such
notice or request to the Custodian (who shall include such document in the
related Mortgage File) and the Master Servicer, and the Master Servicer shall
use reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the original of such replacement comfort letter, new document
or acknowledgement, as applicable, to the Custodian for inclusion in the
Mortgage File.

 



4

 

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)             with respect to the Mortgage Loans (other than any Outside
Serviced Trust Loan), it shall record and file, or cause a third party on its
behalf to record and file, in the appropriate public recording office for real
property records or UCC financing statements, as appropriate, each related
assignment of Mortgage and assignment of Assignment of Leases, and each related
UCC-3 financing statement referred to in the definition of Mortgage File, in
each case in favor of the Trustee, as and to the extent contemplated under
Section 2.01(c) of the Pooling and Servicing Agreement, as soon as reasonably
possible and in any event within 45 days after the later of (i) the Closing Date
(or in the case of a Qualified Substitute Mortgage Loan substituted as
contemplated by Section 2.03 of the Pooling and Servicing Agreement, the related
date of substitution) and (ii) the date on which all recording information
necessary to complete the subject documents is received by the Seller. All out
of pocket costs and expenses relating to the recordation or filing of such
assignments of Assignment of Leases, assignments of Mortgage and financing
statements shall be paid by (or caused to be paid by) the Seller; provided, that
the Seller shall not be required to pay for any such costs and expenses with
respect to a particular Mortgage Loan that are required to be and are paid by
the related Mortgagor. If any such document or instrument is lost or returned
unrecorded or unfiled, as the case may be, because of a defect therein, then the
Seller shall promptly prepare or cause the preparation of a substitute therefor
or cure such defect or cause such defect to be cured, as the case may be, and
the Seller shall record or file, or cause the recording or filing of, such
substitute or corrected document or instrument, or with respect to any
assignments that a third party on the Seller’s behalf has agreed to record or
file as described in the Pooling and Servicing Agreement, the Seller shall
deliver such substitute or corrected document or instrument to such third party
(or, if the Mortgage Loan is then no longer subject to the Pooling and Servicing
Agreement, the then holder of such Mortgage Loan);

 

(b)            as to each Mortgage Loan (except with respect to any Outside
Serviced Trust Loan), if the Seller cannot deliver or cause to be delivered the
documents and/or instruments referred to in clauses (2), (3), (6) (if recorded)
and (15) of the definition of “Mortgage File” in the Pooling and Servicing
Agreement solely because of a delay caused by the

 



5

 

 

public recording or filing office where such document or instrument has been
delivered for recordation or filing, as applicable, it shall forward to the
Custodian a copy of the original certified by the Seller or the title agent to
be a true and complete copy of the original thereof submitted for recording. The
Seller shall cause each assignment referred to in Section (5)(a) above that is
recorded and the file copy of each UCC-3 assignment referred to in Section
(5)(a) above to reflect that it should be returned by the public recording or
filing office to the Custodian or its agent following recording (or,
alternatively, to the Seller or its designee, in which case the Seller shall
deliver or cause the delivery of the recorded/filed original to the Custodian
promptly following receipt); provided that, in those instances where the public
recording office retains the original assignment of Mortgage or assignment of
Assignment of Leases, the Seller or its designee shall obtain and provide to the
Custodian a certified copy of the recorded original. On a monthly basis, at the
expense of the Seller, the Custodian shall forward to the Master Servicer a copy
of each of the aforementioned assignments received during such month following
the Custodian’s receipt thereof;

 

(c)             it shall take any action reasonably required by the Purchaser,
the Certificate Administrator, the Trustee or the Master Servicer in order to
assist and facilitate the transfer of the servicing of the Mortgage Loans (other
than any Outside Serviced Trust Loan) to the Master Servicer, including
effectuating the transfer of any letters of credit with respect to any Mortgage
Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and any Serviced Companion Loan Holder. Prior to the date
that a letter of credit with respect to any Mortgage Loan is so transferred to
the Master Servicer, the Seller will cooperate with the reasonable requests of
the Master Servicer or the Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Loan Documents. Notwithstanding the foregoing, this Section 5(c)
shall not apply with respect to any Outside Serviced Trust Loan;

 

(d)             the Seller shall provide the Master Servicer the initial data
with respect to each Mortgage Loan for (i) the CREFC® Financial File and the
CREFC® Loan Periodic Update File that are required to be prepared by the Master
Servicer pursuant to the Pooling and Servicing Agreement and (ii) the
Supplemental Servicer Schedule;

 

(e)             if (during the period of time that the Underwriters are
required, under applicable law, to deliver a prospectus related to the Public
Certificates in connection with sales of the Public Certificates by an
Underwriter or a dealer) the Seller has obtained actual knowledge of undisclosed
or corrected information related to an event that occurred prior to the Closing
Date, which event causes there to be an untrue statement of a material fact with
respect to the Seller Information in (i) the Prospectus Supplement dated August
6, 2015 relating to the Public Certificates, the annexes and exhibits thereto
and any electronic media delivered therewith, or (ii) the Offering Circular
dated August 6, 2015 relating to the Private Certificates, the annexes and
exhibits thereto and any electronic media delivered therewith (collectively, the
“Offering Documents”), or causes there to be an omission to state therein a
material fact with respect to the Seller Information required to be stated
therein or necessary to make the statements therein with respect to the Seller
Information, in the light of the circumstances under which they were made, not
misleading, then the Seller shall promptly notify the Dealers and the Depositor.
If as a result of any such event the Dealers’ legal counsel determines that it
is necessary to amend or supplement the Offering Documents in order to correct
the untrue statement, or to make the

 



6

 

 

statements therein, in the light of the circumstances when the Offering
Documents are delivered to a purchaser, not misleading, or to make the Offering
Documents in compliance with applicable law, the Seller shall (to the extent
that such amendment or supplement solely relates to the Seller Information) at
the expense of the Seller, do all things reasonably necessary to assist the
Depositor to prepare and furnish to the Dealers, such amendments or supplements
to the Offering Documents as may be necessary so that the Seller Information in
the Offering Documents, as so amended or supplemented, will not contain an
untrue statement, will not, in the light of the circumstances when the Offering
Documents are delivered to a purchaser, be misleading and will comply with
applicable law. (All capitalized terms used in this Section 5(e) and not
otherwise defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of August 6, 2015, between the Underwriters,
the Initial Purchasers, the Seller and the Depositor (the “Indemnification
Agreement” and, together with this Agreement, the “Operative Documents”)); and

 

(f)             for so long as the Trust Fund is subject to the reporting
requirements of the Exchange Act, the Seller shall provide the Depositor and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information for
which the Seller is responsible as indicated on Exhibit U, Exhibit V and
Exhibit Z to the Pooling and Servicing Agreement within the time periods set
forth in the Pooling and Servicing Agreement; provided that, in connection with
providing Additional Form 10-K Disclosure and the Seller’s reporting obligations
under Item 1119 of Regulation AB, upon reasonable request by the Seller, the
Purchaser shall provide the Seller with a list of all parties to the Pooling and
Servicing Agreement and any other Servicing Function Participant.

 

SECTION 6     Representations and Warranties.

 

(a)             The Seller represents and warrants to the Purchaser as of the
date hereof that:

 

(i)             The Seller is a corporation, duly organized, validly existing
and in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;

 

(ii)            Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium,

 



7

 

 

liquidation or other similar laws affecting the enforcement of creditors’ rights
generally, (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (C) public
policy considerations underlying the securities laws, to the extent that such
public policy considerations limit the enforceability of the provisions of this
Agreement that purport to provide indemnification for securities laws
liabilities;

 

(iii)           The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)            There is no action, suit, proceeding or investigation pending
or, to the Seller’s knowledge, threatened against the Seller in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of the Mortgage Loans or the
ability of the Seller to carry out the transactions contemplated by each
Operative Document;

 

(v)             The Seller is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that, in the
Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect the condition (financial or other) or operations of the Seller
or its properties or might have consequences that, in the Seller’s good faith
and reasonable judgment, is likely to materially and adversely affect its
performance under any Operative Document;

 

(vi)            No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller, and those filings and
recordings of Mortgage Loan documents and assignments thereof that are
contemplated by the Pooling and Servicing Agreement to be completed after the
Closing Date; and

 

(vii)           The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction.

 



8

 

 

(b)             The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)              The Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to own its assets and conduct its business, is
duly qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)             Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)            The execution and delivery of this Agreement by the Purchaser
and the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)            There is no action, suit, proceeding or investigation pending
or, to the Purchaser’s knowledge, threatened against the Purchaser in any court
or by or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)             The Purchaser is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Purchaser or its properties or might have consequences that
would materially and adversely affect its performance under any Operative
Document; and

 



9

 

 

(vi)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of, or compliance by the Purchaser with, this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser.

 

(vii)          The Purchaser has (i) prepared a report on Form ABS-15G under the
Exchange Act (the “Form 15G”) that attaches the Accountant’s Third-Party Due
Diligence Report (as defined herein) (a final draft of which Form 15G was
provided to the Seller at least 5 business days before the first pricing date
with respect to the Certificates); and (ii) furnished the Form 15G to the
Commission (as defined herein) on EDGAR at least 5 business days before the
first pricing date with respect to the Certificates as required by Rule 15Ga-2
under the Exchange Act.

 

(c)             The Seller further makes the representations and warranties as
to the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement (and, in
connection with any replacement of a Defective Mortgage Loan with one or more
Qualified Substitute Mortgage Loans, as of the related date of substitution),
which representations and warranties are subject to the exceptions thereto set
forth in Exhibit C to this Agreement. The Seller hereby agrees that it shall be
deemed to make, as of the date of substitution, with respect to any Qualified
Substitute Mortgage Loan that is substituted for a Defective Mortgage Loan by
the Seller pursuant to Section 6(e) of this Agreement, each of the
representations and warranties set forth in Exhibit C to this Agreement.

 

(d)            Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
then such party is required to give prompt written notice thereof to the Seller.

 

(e)            Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including, without limitation,
through a written notice given by any party to the Pooling and Servicing
Agreement, as provided above if the Document Defect or Breach identified therein
is a Material Document Defect or Material Breach,

 



10

 

 

as the case may be), the Seller shall, not later than 90 days from the earlier
of the Seller’s discovery or receipt of notice of, and receipt of a demand to
take action with respect to, such Material Document Defect or Material Breach,
as the case may be (or, in the case of a Material Document Defect or Material
Breach relating to a Mortgage Loan not being a “qualified mortgage” within the
meaning of the REMIC Provisions, not later than 90 days from any party
discovering such Material Document Defect or Material Breach, provided that, if
such discovery is by any party other than the Seller, the Seller receives notice
thereof in a timely manner), cure the same in all material respects (which cure
shall include payment of any losses and Additional Trust Fund Expenses
associated therewith) or, if such Material Document Defect or Material Breach,
as the case may be, cannot be cured within such 90-day period, the Seller shall
(before the end of such 90-day period) either: (i) repurchase the affected
Mortgage Loan or any related REO Property (or the Trust Fund’s interest therein)
at the applicable Purchase Price by wire transfer of immediately available funds
to the Collection Account; or (ii) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in connection therewith; provided, however, that
if (i) such Material Document Defect or Material Breach is capable of being
cured but not within such 90-day period, (ii) such Material Document Defect or
Material Breach is not related to any Mortgage Loan’s not being a “qualified
mortgage” within the meaning of the REMIC Provisions and (iii) the Seller has
commenced and is diligently proceeding with the cure of such Material Document
Defect or Material Breach within such 90-day period, then the Seller shall have
an additional 90 days to complete such cure (or, in the event of a failure to so
cure, to complete such repurchase of the related Mortgage Loan or substitute a
Qualified Substitute Mortgage Loan as described above) it being understood and
agreed that, in connection with the Seller’s receiving such additional 90-day
period, the Seller shall deliver an Officer’s Certificate to the Trustee, the
Special Servicer and the Certificate Administrator setting forth the reasons
such Material Document Defect or Material Breach is not capable of being cured
within the initial 90-day period and what actions the Seller is pursuing in
connection with the cure thereof and stating that the Seller anticipates that
such Material Document Defect or Material Breach will be cured within such
additional 90-day period; and provided, further, that, if any such Material
Document Defect is still not cured after the initial 90-day period and any such
additional 90-day period solely due to the failure of the Seller to have
received the recorded document, then the Seller shall be entitled to continue to
defer its cure, repurchase and/or substitution obligations in respect of such
Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, repurchase or substitution may continue beyond the date that
is 18 months following the Closing Date. Any such repurchase or substitution of
a Mortgage Loan shall be on a whole loan, servicing released basis. The Seller
shall have no obligation to monitor the Mortgage Loans regarding the existence
of a Breach or a Document Defect, but if the Seller discovers a Material Breach
or Material Document Defect with respect to a Mortgage Loan, it will notify the
Purchaser. Monthly Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) after the related Due Date in the month of substitution,
and Monthly Payments due with respect to each Mortgage Loan being repurchased or
replaced after the related Cut-Off Date and received by the Master

 



11

 

 

Servicer or the Special Servicer on behalf of the Trust on or prior to the
related date of repurchase or substitution, shall be part of the Trust Fund.
Monthly Payments due with respect to each Qualified Substitute Mortgage Loan (if
any) on or prior to the related Due Date in the month of substitution, and
Monthly Payments due with respect to each Mortgage Loan being repurchased or
replaced and received by the Master Servicer or the Special Servicer on behalf
of the Trust after the related date of repurchase or substitution, shall not be
part of the Trust Fund and shall be required, under the Pooling and Servicing
Agreement, to be remitted by the Master Servicer to the Seller promptly
following receipt. From and after the date of substitution, each Qualified
Substitute Mortgage Loan, if any, that has been substituted shall be deemed to
constitute a “Mortgage Loan” hereunder for all purposes. No mortgage loan may be
substituted for a Defective Mortgage Loan as contemplated by this Section 6(e)
if the Mortgage Loan to be replaced was itself a Qualified Substitute Mortgage
Loan that had replaced a prior Mortgage Loan, in which case, absent a cure
(including by the making of a Loss of Value Payment pursuant to the following
paragraph) of the relevant Material Breach or Material Document Defect, the
affected Mortgage Loan will be required to be repurchased.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its obligations with respect to any Material Breach or
Material Document Defect as set forth in the preceding paragraph, to the extent
that the Seller and the Purchaser (or, following the assignment of the Mortgage
Loans to the Trust, the Seller and the Special Servicer on behalf of the Trust,
and with the consent of the Controlling Class Representative prior to the
occurrence of a Control Termination Event) are able to agree upon a cash payment
payable by the Seller to the Purchaser that would be deemed sufficient to
compensate the Purchaser for a Material Breach or Material Document Defect (a
“Loss of Value Payment”), the Seller may elect, in its sole discretion, to pay
such Loss of Value Payment to the Purchaser; provided, that a Material Document
Defect or a Material Breach as a result of a Mortgage Loan not constituting a
“qualified mortgage”, within the meaning of Section 860G(a)(3) of the Code, may
not be cured by a Loss of Value Payment. Upon its making such payment, the
Seller shall be deemed to have cured such Material Breach or Material Document
Defect in all respects. Provided that such Loss of Value Payment is made, this
paragraph describes the sole remedy available to the Purchaser and its assignees
regarding any such Material Breach or Material Document Defect, and the Seller
shall not be obligated to repurchase or replace the affected Mortgage Loan or
otherwise cure such Material Breach or Material Document Defect.

 

If (x) a Mortgage Loan is to be repurchased or replaced as described above (a
“Defective Mortgage Loan”), (y) such Defective Mortgage Loan is part of a
Cross-Collateralized Group and (z) the applicable Document Defect or Breach does
not constitute a Material Document Defect or Material Breach, as the case may
be, as to the other Mortgage Loan(s) that are a part of such
Cross-Collateralized Group (the “Other Crossed Loans”) (without regard to this
paragraph), then the applicable Document Defect or Breach (as the case may be)
shall be deemed to constitute a Material Document Defect or Material Breach (as
the case may be) as to each such Other Crossed Loan for purposes of the above
provisions, and the Seller shall be obligated to repurchase or replace each such
Other Crossed Loan in accordance with the provisions above unless, in the case
of such Breach or Document Defect:

 

(A) the Seller (at its expense) delivers or causes to be delivered to the
Trustee, the Master Servicer and the Special Servicer an Opinion of Counsel to

 



12

 

 

the effect that such Seller’s repurchase or replacement of only those Mortgage
Loans as to which a Material Document Defect or Material Breach has actually
occurred without regard to the provisions of this paragraph (the “Affected
Loan(s)”) and the operation of the remaining provisions of this Section 6(e) (i)
will not cause either Trust REMIC to fail to qualify as a REMIC or cause the
Grantor Trust to fail to qualify as a grantor trust under subpart E, part I of
subchapter J of the Code for federal income tax purposes at any time that any
Certificate is outstanding and (ii) will not result in the imposition of a tax
upon either Trust REMIC or the Trust Fund (including but not limited to the tax
on “prohibited transactions” as defined in Section 860F(a)(2) of the Code and
the tax on contributions to a REMIC set forth in Section 860G(d) of the Code);
and

 

(B)  each of the following conditions would be satisfied if the Seller were to
repurchase or replace only the Affected Loans and not the Other Crossed Loans:

 

(1)   the debt service coverage ratio for such Other Crossed Loan(s) (excluding
the Affected Loan(s)) for the four calendar quarters immediately preceding the
repurchase or replacement is not less than the least of (A) 0.10x below the debt
service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) set forth in Annex A to the Prospectus Supplement, (B) the
debt service coverage ratio for the Cross-Collateralized Group (including the
Affected Loan(s)) for the four preceding calendar quarters preceding the
repurchase or replacement and (C) 1.25x;

 

(2)   the loan-to-value ratio for the Other Crossed Loans (excluding the
Affected Loan(s)) is not greater than the greatest of (A) the loan-to-value
ratio, expressed as a whole number percentage (taken to one decimal place), for
the Cross-Collateralized Group (including the Affected Loan(s)) set forth in
Annex A to the Prospectus Supplement plus 10%, (B) the loan-to-value ratio,
expressed as a whole number percentage (taken to one decimal place), for the
Cross-Collateralized Group (including the Affected Loan(s)) at the time of
repurchase or replacement and (C) 75%; and

 

(3)   either (x) the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group will not impair the ability to
exercise remedies against the Primary Collateral of the other Mortgage Loans in
the Cross-Collateralized Group or (y) the Loan Documents evidencing and securing
the relevant Mortgage Loans have been modified in a manner that complies with
this Agreement and the Pooling and Servicing Agreement and that removes any
threat of impairment of the ability to exercise remedies against the Primary
Collateral of the other Mortgage Loans in the Cross-Collateralized Group as a
result of the exercise of remedies against the Primary Collateral of any
Mortgage Loan in the Cross-Collateralized Group.

 



13

 

 

The determination of the Master Servicer or the Special Servicer, as applicable,
as to whether the conditions set forth above have been satisfied shall be
conclusive and binding in the absence of manifest error on the
Certificateholders, other parties to the Pooling and Servicing Agreement and the
Seller. The Master Servicer or the Special Servicer, as applicable, will be
entitled to cause to be delivered, or direct the Seller to (in which case the
Seller shall) cause to be delivered, to the Master Servicer or the Special
Servicer, as applicable, an Appraisal of any or all of the related Mortgaged
Properties for purposes of determining whether the condition set forth in
clause (B)(2) above has been satisfied, in each case at the expense of the
Seller if the scope and cost of the Appraisal is approved by the Seller and,
prior to the occurrence and continuance of a Control Termination Event, the
Controlling Class Representative (such approval not to be unreasonably withheld
in each case).

 

With respect to any Defective Mortgage Loan that forms a part of a
Cross-Collateralized Group and as to which the conditions described in the
second preceding paragraph are satisfied, such that the Trust Fund will continue
to hold the Other Crossed Loans, the Seller and the Depositor agree to forbear
from enforcing any remedies against the other’s Primary Collateral but each is
permitted to exercise remedies against the Primary Collateral securing its
respective Mortgage Loans, including with respect to the Trustee, the Primary
Collateral securing the Affected Loan(s) still held by the Trustee. If the
exercise of remedies by one such party would impair the ability of the other
such party to exercise its remedies with respect to the Primary Collateral
securing the Affected Loan or the Other Crossed Loans, as the case may be, held
by the other such party, then both parties shall forbear from exercising such
remedies unless and until the Loan Documents evidencing and securing the
relevant Mortgage Loans can be modified in a manner that complies with this
Agreement to remove the threat of impairment as a result of the exercise of
remedies. Any reserve or other cash collateral or letters of credit securing any
of the Mortgage Loans that form a Cross-Collateralized Group shall be allocated
between such Mortgage Loans in accordance with the related Loan Documents, or
otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. All other terms of the Mortgage Loans shall remain in full force and
effect, without any modification thereof. The provisions of this paragraph shall
be binding on all future holders of each Mortgage Loan that forms part of a
Cross-Collateralized Group.

 

The Pooling and Servicing Agreement provides that, to the extent necessary and
appropriate, the Master Servicer or Special Servicer, as applicable, will
execute (pursuant to a limited power of attorney provided by the Trustee who
will not be liable for any misuse of any such power of attorney by the Master
Servicer or Special Servicer, as applicable, or any of its agents or
subcontractors) the modification of the Loan Documents that complies with this
Agreement to remove the threat of impairment of the ability of the Seller or the
Trust Fund to exercise its remedies with respect to the Primary Collateral
securing the Mortgage Loan(s) held by such party resulting from the exercise of
remedies by the other such party. All costs and expenses incurred by the
Trustee, the Special Servicer and the Master Servicer with respect to any
Cross-Collateralized Group pursuant to this paragraph and the first, second and
third preceding paragraphs shall be advanced by the Master Servicer as provided
for in Section 2.03(a) of the Pooling and Servicing Agreement, and such advances
and interest thereon shall be included in the calculation of Purchase Price for
the Affected Loan(s) to be repurchased or replaced.

 



14

 

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

With respect to any Outside Serviced Trust Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Outside Servicing Agreement) exists under the related Outside Servicing
Agreement with respect to the related Outside Serviced Companion Loan included
in the related Outside Securitization Trust, and such Outside Serviced Companion
Loan is repurchased by or on behalf of such Seller (or other responsible
repurchasing entity) from the related Outside Securitization Trust as a result
of such “material document defect” (as such term or any analogous term is
defined in such Outside Servicing Agreement), then the Seller shall repurchase
such Outside Serviced Trust Loan; provided, however, that such repurchase
obligation does not apply to any “material document defect” (as such term or any
analogous term is defined in the related Outside Servicing Agreement) related to
the promissory note for such Outside Serviced Companion Loan.

 

(f)             In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all Escrow Payments and reserve funds pertaining to such Mortgage
Loan possessed by it, and each document that constitutes a part of the Mortgage
File shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing or substituting entity or its designee in the same manner, but only
if the respective documents have been previously assigned or endorsed to the
Trustee, and pursuant to appropriate forms of assignment, substantially similar
to the manner and forms pursuant to which such documents were previously
assigned to the Trustee or as otherwise reasonably requested to effect the
retransfer and reconveyance of the Mortgage Loan and the security therefor to
the Seller or its designee; provided that such tender by the Trustee and the
Custodian shall be conditioned upon its receipt from the Master Servicer of a
Request for Release and an Officer’s Certificate to the effect that the
requirements for repurchase or substitution have been satisfied. In the event a
Qualified Substitute Mortgage Loan is substituted for a Defective Mortgage Loan
by the Seller as contemplated by this Section 6, the Seller shall deliver to the
Custodian the related Mortgage File and to the Master Servicer all Escrow
Payments and reserve funds pertaining to such Qualified Substitute Mortgage Loan
possessed by it and a certification to the effect that such Qualified Substitute
Mortgage Loan satisfies all of the

 



15

 

 

requirements of the definition of “Qualified Substitute Mortgage Loan” in the
Pooling and Servicing Agreement.

 

If any Mortgage Loan is to be repurchased or replaced as contemplated by this
Section 6, the Seller shall amend the Mortgage Loan Schedule to reflect the
removal of any deleted Mortgage Loan and, if applicable, the substitution of the
related Qualified Substitute Mortgage Loan(s) and deliver or cause the delivery
of such amended Mortgage Loan Schedule to the parties to the Pooling and
Servicing Agreement. Upon any substitution of a Qualified Substitute Mortgage
Loan for a deleted Mortgage Loan, such Qualified Substitute Mortgage Loan shall
become part of the Trust Fund and he subject to the terms of this Agreement in
all respects.

 

(g)            The representations and warranties of the parties hereto shall
survive the execution and delivery of this Agreement and shall inure to the
benefit of the respective parties, notwithstanding any restrictive or qualified
endorsement on the Notes or Assignment of Mortgage or the examination of the
Mortgage Files.

 

(h)            Each party hereto agrees to promptly notify the other party of
any breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase or substitute for, or make a Loss of Value
Payment with respect to, any affected Mortgage Loan pursuant to this Section 6
shall constitute the sole remedy available to the Purchaser in connection with a
breach of any of the Seller’s representations or warranties contained in
Section 6(c) of this Agreement or a Document Defect with respect to any Mortgage
Loan.

 

(i)             The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan and the person making the Repurchase
Request, (2) the date (x) such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal was received, (y) the related Mortgage
Loan was repurchased or replaced or (z) the Repurchase Request was rejected or
disputed, as applicable, and (3) if known, the basis for (x) the Repurchase
Request (as asserted in the Repurchase Request) or (y) any rejection or dispute
of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission (the “Commission”) and a true, correct and complete copy of the
relevant portions of any Form ABS-15G that the Seller is required to file with
the Commission under Rule 15Ga-1 under the Exchange Act with respect to the
Mortgage Loans, on or before the date that is five (5) Business Days before the
date such Form ABS-15G is required to be filed with the Commission.

 



16

 

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no Rule 15Ga-1 Notice Provider will be required to
provide information in a Rule 15Ga-1 Notice that is protected by the
attorney-client privilege or attorney work product doctrines. In addition, the
Seller hereby acknowledges that (i) any Rule 15Ga-1 Notice provided pursuant to
Section 2.03(a) of the Pooling and Servicing Agreement is so provided only to
assist the Seller, the Depositor and their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii)(A) no action taken by, or
inaction of, a Rule 15Ga-1 Notice Provider and (B) no information provided
pursuant to Section 2.03(a) of the Pooling and Servicing Agreement by a Rule
15Ga-1 Notice Provider shall be deemed to constitute a waiver or defense to the
exercise of any legal right the Rule 15Ga-1 Notice Provider may have with
respect to this Agreement, including with respect to any Repurchase Request that
is the subject of a Rule 15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a Rule 15Ga-1 Notice or the
delivery of any notice required to be delivered pursuant to this Section 6(i)
shall not, in and of itself, constitute delivery of notice of, receipt of notice
of, or knowledge of the Seller of, any Material Document Defect or Material
Breach.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001648439.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

(j)              The Seller hereby acknowledges and agrees that it and the
Purchaser have engaged Deloitte & Touche LLP (the “Accounting Firm”) to perform
“due diligence services” (as defined in Rule 17g-10 under the Exchange Act),
based solely on a comparison of source documents to a data file, with respect to
the Mortgage Loans and to prepare a “third-party due diligence report” (as
defined in Rule 15Ga-2 under the Exchange Act) (the “Accountant’s Third-Party
Due Diligence Report”) in connection therewith. The Seller hereby represents and
warrants to, and covenants with, the Depositor that, except with respect to the
Accounting Firm and the Accountant’s Third-Party Due Diligence Report, the
Seller, as of the Closing Date, (A) has not obtained any “third-party due
diligence report” (as defined in Rule 15Ga-2 under the Exchange Act), and (B)
has not retained any third party to engage in, and will not retain any third
party to engage in, any activity that constitutes “due diligence services” (as
defined in Rule 17g-10 under the Exchange Act) with respect to the Mortgage
Loans, unless, in the case of the immediately preceding clause (B) and following
the Closing Date, the Seller (i) provides prior written notice to the Depositor,
(ii) requires the third-party due diligence provider to comply with its
obligations under Section 15E(s)(4)(B) of, and Rule 17g-10 under, the Exchange
Act (including with respect to the timely delivery to any applicable NRSRO and
to the Depositor of a

 



17

 

 

Form ABS Due Diligence-15E), and (iii) facilitates the Depositor’s compliance
with Rule 17g-5(a)(3)(iii)(E) under the Exchange Act, with respect thereto.

 

SECTION 7     Review of Mortgage File. The parties hereto acknowledge that the
Custodian will be required to review the Mortgage Files pursuant to Section 2.02
of the Pooling and Servicing Agreement and if it finds any document or documents
not to have been properly executed, or to be missing or to be defective on its
face in any material respect, to notify the Purchaser, which shall promptly
notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the purchase price
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)             Each of the obligations of the Seller required to be performed
by it at or prior to the Closing Date pursuant to the terms of this Agreement
shall have been duly performed and complied with and all of the representations
and warranties of the Seller under this Agreement shall, subject to any
applicable exceptions set forth on Exhibit C to this Agreement, be true and
correct in all material respects as of the Closing Date or as of such other date
as of which such representation is made under the terms of Exhibit B to this
Agreement, and no event shall have occurred as of the Closing Date which would
constitute a default on the part of the Seller under this Agreement, and the
Purchaser shall have received a certificate to the foregoing effect signed by
the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)             The Pooling and Servicing Agreement (to the extent it affects
the obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)             The Purchaser shall have received the following additional
closing documents:

 

(i)              copies of the Seller’s Articles of Association, charter,
by-laws or other organizational documents and all amendments, revisions,
restatements and supplements thereof, certified as of a recent date by the
Secretary of the Seller;

 

(ii)             a certificate as of a recent date of the Secretary of State of
the State of New York to the effect that the Seller is duly organized, existing
and in good standing in the State of New York;

 

(iii)            an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)           an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers and each Rating Agency; and

 



18

 

 

(v)             a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Primary Free Writing
Prospectus, the Prospectus Supplement, the Preliminary Offering Circular or the
Final Offering Circular (each as defined in the Indemnification Agreement), as
of the date thereof or as of the Closing Date (or, in the case of the Primary
Free Writing Prospectus or the Preliminary Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller,
the Mortgage Loans, any sub-servicers related to the Mortgage Loans, any related
Loan Combination (including, without limitation, the identity of the servicers
for, and the terms of the Outside Servicing Agreement relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related Mortgagors and
their respective affiliates, any untrue statement of a material fact or omitted
or omit to state a material fact necessary in order to make the statements
therein relating to the Seller, the Mortgage Loans, any sub-servicers related to
the Mortgage Loans, any related Loan Combination (including, without limitation,
the identity of the servicers for, and the terms of the Outside Servicing
Agreement relating to, any Outside Serviced Loan Combination, and the identity
of any co-originator of any Loan Combination), the related Mortgaged Properties
and the related Mortgagors and their respective affiliates, in the light of the
circumstances under which they were made, not misleading and (b) the Seller
Information (as defined in the Indemnification Agreement) in the Prospectus
Supplement appears to be appropriately responsive in all material respects to
the applicable requirements of Regulation AB.

 

(d)             The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement.

 

(e)             The Seller shall have executed and delivered concurrently
herewith the Indemnification Agreement.

 

(f)             The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the offices of Orrick, Herrington & Sutcliffe LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10   Expenses. The Seller will pay its pro rata share (the Seller’s pro
rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering

 



19

 

 

the Certificates; (iii) the reasonable and documented fees, costs and expenses
of the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer and their respective counsel; (iv) the fees and disbursements of a firm
of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Prospectus, Primary Free Writing Prospectus, the
Prospectus Supplement, the Preliminary Offering Circular, the Final Offering
Circular and any related disclosure for the initial Form 8-K, including the cost
of obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and reasonable
fees and disbursements of counsel in connection therewith; (vi) the costs and
expenses in connection with any determination of the eligibility of the
Certificates for investment by institutional investors in any jurisdiction and
the preparation of any legal investment survey, including reasonable fees and
disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement (as such term is defined in the Indemnification
Agreement), Prospectus, Primary Free Writing Prospectus, Prospectus Supplement,
Preliminary Offering Circular and Final Offering Circular and the reproducing
and delivery of this Agreement and the furnishing to the Underwriters of such
copies of the Registration Statement, Prospectus, Primary Free Writing
Prospectus, Prospectus Supplement, Preliminary Offering Circular, Final Offering
Circular and this Agreement as the Underwriters may reasonably request;
(viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Orrick, Herrington &
Sutcliffe LLP as counsel to the Depositor; and (x) the reasonable fees and
expenses of Cadwalader, Wickersham & Taft LLP, as counsel to the Underwriters
and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11    Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE

 



20

 

 

PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13    Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14    Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
(I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; AND
(IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A COPY THEREOF BY
CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER AND AGREES THAT
NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

SECTION 15    No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 16.

 

SECTION 16    Assignment. The Seller hereby acknowledges that the Purchaser has,
concurrently with the execution hereof, executed and delivered the Pooling and
Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17    Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by fax transmission or electronic mail and
confirmed to it at Citigroup Commercial Mortgage Securities Inc., 390 Greenwich
Street, 5th Floor, New York, New York 10013, to the attention of Paul
Vanderslice, fax number (212) 723-8599, and 390 Greenwich

 



21

 

 

Street, 7th Floor, New York, New York 10013, to the attention of Richard
Simpson, fax number (646) 328-2943, and 388 Greenwich Street, 17th Floor, New
York, New York 10013, to the attention of Ryan M. O’Connor, fax number (646)
862-8988, and with an electronic copy emailed to Richard Simpson at
richard.simpson@citi.com and to Ryan M. O’Connor at ryan.m.oconnor@citi.com,
(ii) if sent to the Seller, will be mailed, hand delivered, couriered or sent by
fax transmission or electronic mail and confirmed to it at Citigroup Global
Markets Realty Corp., 390 Greenwich Street, 5th Floor, New York, New York 10013,
to the attention of Paul Vanderslice, fax number (212) 723-8599, and Citigroup
Global Markets Realty Corp., 390 Greenwich Street, 7th Floor, New York, New York
10013, to the attention of Richard Simpson, fax number (646) 328-2943, and 388
Greenwich Street, 17th Floor, New York, New York 10013, to the attention of Ryan
M. O’Connor, fax number (646) 862-8988, and with an electronic copy emailed to
Richard Simpson at richard.simpson@citi.com and to Ryan M. O’Connor at
ryan.m.oconnor@citi.com; and (iii) in the case of any of the preceding parties,
such other address as may hereafter be furnished to the other party in writing
by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19    Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21    No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 



22

 

 

SECTION 22    Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23    Further Assurances. The Seller and Purchaser each agree to execute
and deliver such instruments and take such further actions as any party hereto
may, from time to time, reasonably request in order to effectuate the purposes
and carry out the terms of this Agreement.

 

* * * * * *



23

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.



        CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.         By:      /s/
Richard W. Simpson     Name: Richard W. Simpson     Title: Authorized Signatory
        CITIGROUP GLOBAL MARKETS REALTY CORP.         By:      /s/ Richard W.
Simpson     Name: Richard W. Simpson     Title: Authorized Signatory



 

CGCMT 2015-P1 – CGMRC Mortgage Loan Purchase Agreement

 





 

 



 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 



A-1

 

CGCMT 2015-P1 Mortgage Loan Schedule - CGMRC

 

                                    Original   Remaining       Remaining        
Control       Loan                       Cut-Off Date   Mortgage   Term To      
Amortization Term   Servicing   Subservicing Number   Footnotes   Number  
Property Name   Address   City   State   Zip Code   Balance ($)   Rate  
Maturity Date   Maturity Date   (Mos.)   Fee Rate (%)   Fee Rate (%) 1   (1)  
9957   The Decoration & Design Building   979 Third Avenue   New York   New York
  10022   100,000,000   4.11000%   129   5/6/2026   360   0.0050%   0.0000% 2  
(2)   9922   Eden Roc   4525 Collins Avenue   Miami Beach   Florida   33140  
95,000,000   4.34000%   119   7/6/2025   0   0.0025%   0.0026% 3   (3)   10040  
Kaiser Center   300 Lakeside Drive   Oakland   California   94612   90,000,000  
4.39000%   118   6/6/2025   360   0.0050%   0.0000% 6       8268   Weston
Portfolio                   60,000,000   4.46000%   119   7/6/2025   360  
0.0025%   0.0300% 6.01       8268-1   Weston Town Center   1675 Market Place  
Weston   Florida   33326                             6.02       8268-3   2000
Main Street   2000 Main Street   Weston   Florida   33326                      
      6.03       8268-2   1760 Bell Tower Lane   1760 Bell Tower Lane   Weston  
Florida   33326                             8   (4)   8625   Ascentia MHC
Portfolio                   44,945,461   4.42500%   119   7/6/2025   359  
0.0025%   0.0025% 8.01       10478   Aloha Vegas   500 Miller Avenue   North Las
Vegas   Nevada   89030                             8.02       10479   Buckingham
Village   2910 Pat Booker Road   Universal City   Texas   78148                
            8.03       10480   Cedar Village   15814 East Colfax Avenue   Aurora
  Colorado   80011                             8.04       10481   Country Oaks  
7510 Talley Road   San Antonio   Texas   78253                             8.05
      10482   Countryside Estates   2400 North 1st Street   Lincoln   Nebraska  
68521                             8.06       10483   Dream Island   1315 Dream
Island Plaza   Steamboat Springs   Colorado   80487                            
8.07       10484   Eagle River   32700 Highway 6   Edwards   Colorado   81632  
                          8.08       10485   Foxridge Farm   26900 East Colfax
Avenue   Aurora   Colorado   80018                             8.09       10486
  Gaslight Village   2801 Northwest 1st Street   Lincoln   Nebraska   68521    
                        8.10       10487   Golden Eagle   1016 Harshman Street  
Rawlins   Wyoming   82301                             8.11       10488  
Hillside   300 Harshman Street   Rawlins   Wyoming   82301                      
      8.12       10489   Kingswood Estates   2323 Bellwood Drive   Grand Island
  Nebraska   68801                             8.13       10490   Lake Fork  
150 State Highway 300   Leadville   Colorado   80461                            
8.14       10491   Mountain Springs   701 Antelope Drive   Rock Springs  
Wyoming   82901                             8.15       10492   North Breeze  
8360 Eckhert Road   San Antonio   Texas   78240                             8.16
      10493   Rancho Bridger   5020 Springs Drive   Rock Springs   Wyoming  
82901                             8.17       10494   River Valley   10910 Turner
Boulevard   Longmont   Colorado   80504                             8.18      
10495   Riviera de Sandia   12145 State Highway 14 North, Lot J3   Cedar Crest  
New Mexico   87008                             8.19       10496   Sheltered
Valley   1700 Wilson Street   Green River   Wyoming   82935                    
        8.20       10497   Skyline Village   1700 Swanson Drive   Rock Springs  
Wyoming   82901                             8.21       10498   Sugar Creek   211
Monroe Street   Rawlins   Wyoming   82301                             8.22      
10499   Trails End   1925 East Murray Street   Rawlins   Wyoming   82301        
                    8.23       10500   Valle Grande   8900 2nd Street Northwest
  Albuquerque   New Mexico   87114                             8.24       10501
  Valley Ridge   8671 Southwest Loop 410   San Antonio   Texas   78242          
                  8.25       10502   Vals   125 Clinton Road   Cibolo   Texas  
78108                             8.26       10503   W bar K   3800 Sunset Drive
  Rock Springs   Wyoming   82901                             8.27       10504  
West Park Plaza   129 Melody Lane   Grand Island   Nebraska   68803            
                8.28       10505   West Winds   505 Williams Street   Cheyenne  
Wyoming   82007                             8.29       10506   Western Hills  
45 Purple Sage Road   Rock Springs   Wyoming   82901                            
8.30       10507   Windgate   2800 Windgate Drive   New Braunfels   Texas  
78130                             8.31       10508   Woodlawn Estates   2720
North 2nd Street   Lincoln   Nebraska   68521                             8.32  
    10509   Woodview   1301 West Oltorf Street   Austin   Texas   78704        
                    9   (5)   7941   US StorageMart Portfolio                  
43,694,500   3.79788%   56   4/6/2020   0   0.0025%   0.0050% 9.01       7941-1
  50 Wallabout Street   50 Wallabout Street   Brooklyn   New York   11249      
                      9.02       7941-2   250 Flanagan Way   250 Flanagan Way  
Secaucus   New Jersey   07094                             9.03       7941-3  
6700 River Road   6700 River Road   West New York   New Jersey   07093          
                  9.04       7941-4   1015 North Halsted Street   1015 North
Halsted Street   Chicago   Illinois   60642                             9.05    
  7941-5   7536 Wornall Road   7536 Wornall Road   Kansas City   Missouri  
64114                             9.06       7941-6   640 Southwest 2nd Avenue  
640 Southwest 2nd Avenue   Miami   Florida   33130                            
9.07       7941-7   4920 Northwest 7th Street   4920 Northwest 7th Street  
Miami   Florida   33126                             9.08       7941-8   9925
Southwest 40th Street   9925 Southwest 40th Street   Miami   Florida   33165    
                        9.09       7941-9   9220 West 135th Street   9220 West
135th Street   Overland Park   Kansas   66221                             9.10  
    7941-10   980 4th Avenue   980 4th Avenue   Brooklyn   New York   11232    
                       

 



 

 

 

CGCMT 2015-P1 Mortgage Loan Schedule - CGMRC                                    
                                        Original   Remaining       Remaining    
    Control       Loan                       Cut-Off Date   Mortgage   Term To  
    Amortization Term   Servicing   Subservicing Number   Footnotes   Number  
Property Name   Address   City   State   Zip Code   Balance ($)   Rate  
Maturity Date   Maturity Date   (Mos.)   Fee Rate (%)   Fee Rate (%) 9.11      
7941-11   405 South Federal Highway   405 South Federal Highway   Pompano Beach
  Florida   33062                             9.12       7941-12   11001
Excelsior Boulevard   11001 Excelsior Boulevard   Hopkins   Minnesota   55343  
                          9.13       7941-13   11325 Lee Highway   11325 Lee
Highway   Fairfax   Virginia   22030                             9.14      
7941-14   2021 Griffin Road   2021 Griffin Road   Fort Lauderdale   Florida  
33312                             9.15       7941-15   400 West Olmos Drive  
400 West Olmos Drive   San Antonio   Texas   78212                            
9.16       7941-16   14151 Wyandotte Street   14151 Wyandotte Street   Kansas
City   Missouri   64145                             9.17       7941-17   5979
Butterfield Road   5979 Butterfield Road   Hillside   Illinois   60162          
                  9.18       7941-18   115 Park Avenue   115 Park Avenue  
Basalt   Colorado   81621                             9.19       7941-19   3500
Southwest 160th Avenue   3500 Southwest 160th Avenue   Miramar   Florida   33027
                            9.20       7941-20   2445 Crain Highway   2445 Crain
Highway   Waldorf   Maryland   20601                             9.21      
7941-21   100 West North Avenue   100 West North Avenue   Lombard   Illinois  
60148                             9.22       7941-22   2727 Shermer Road   2727
Shermer Road   Northbrook   Illinois   60062                             9.23  
    7941-23   15201 Antioch Road   15201 Antioch Road   Overland Park   Kansas  
66221                             9.24       7941-24   2450 Mandela Parkway  
2450 Mandela Parkway   Oakland   California   94607                            
9.25       7941-25   184-02 Jamaica Avenue   184-02 Jamaica Avenue   Hollis  
New York   11423                             9.26       7941-26   9012 Northwest
Prairie View Road   9012 Northwest Prairie View Road   Kansas City   Missouri  
64153                             9.27       7941-27   16101 West 95th Street  
16101 West 95th Street   Lenexa   Kansas   66219                            
9.28       7941-28   3100 North Mannheim   3100 North Mannheim   Franklin Park  
Illinois   60131                             9.29       7941-29   9580 Potranco
Road   9580 Potranco Road   San Antonio   Texas   78251                        
    9.30       7941-30   18025 Monterey Street   18025 Monterey Street   Morgan
Hill   California   95037                             9.31       7941-31   9N
004 Route 59   9N 004 Route 59   Elgin   Illinois   60120                      
      9.32       7941-32   5115 Clayton Road   5115 Clayton Road   Concord  
California   94521                             9.33       7941-33   9702 West
67th Street   9702 West 67th Street   Merriam   Kansas   66203                  
          9.34       7941-34   794 Scenic Highway   794 Scenic Highway  
Lawrenceville   Georgia   30046                             9.35       7941-35  
12430 Bandera Road   12430 Bandera Road   Helotes   Texas   78023              
              9.36       7941-36   4000 South Providence Road   4000 South
Providence Road   Columbia   Missouri   65203                             9.37  
    7941-37   2743 San Pablo Avenue   2743 San Pablo Avenue   Oakland  
California   94612                             9.38       7941-38   819 North
Eola Road   819 North Eola Road   Aurora   Illinois   60502                    
        9.39       7941-39   2506 West Worley Street   2506 West Worley Street  
Columbia   Missouri   65203                             9.40       7941-40  
15601 FM 1325   15601 FM 1325   Austin   Texas   78728                          
  9.41       7941-41   10700 West 159th Street   10700 West 159th Street  
Orland Park   Illinois   60467                             9.42       7941-42  
2403 Rangeline Street   2403 Rangeline Street   Columbia   Missouri   65202    
                        9.43       7941-43   6714 South Cottage Grove Avenue and
6932 South South Chicago Avenue   6714 South Cottage Grove Avenue and 6932 South
South Chicago Avenue Chicago   Illinois   60637                             9.44
      7941-44   2277 Walters Road   2277 Walters Road   Fairfield   California  
94533                             9.45       7941-45   1575 Thousand Oaks Drive
  1575 Thousand Oaks Drive   San Antonio   Texas   78232                        
    9.46       7941-46   7460 Frontage Road   7460 Frontage Road   Merriam  
Kansas   66203                             9.47       7941-47   6401 Third
Street   6401 Third Street   Key West   Florida   33040                        
    9.48       7941-48   2816 Eaton Road   2816 Eaton Road   Kansas City  
Kansas   66103                             9.49       7941-49   3985 Atlanta
Highway   3985 Atlanta Highway   Athens   Georgia   30606                      
      9.50       7941-50   11510 North Main Street   11510 North Main Street  
Kansas City   Missouri   64155                             9.51       7941-51  
750 Winchester Road   750 Winchester Road   Lexington   Kentucky   40505        
                    9.52       7941-52   3401 Broadway Boulevard   3401 Broadway
Boulevard   Kansas City   Missouri   64111                             9.53    
  7941-53   1720 Grand Boulevard   1720 Grand Boulevard   Kansas City   Missouri
  64108                             9.54       7941-54   1310 South Enterprise
Street   1310 South Enterprise Street   Olathe   Kansas   66061                
            9.55       7941-55   2420 St Mary's Boulevard   2420 St Mary's
Boulevard   Jefferson City   Missouri   65109                             9.56  
    7941-56   3500 I-70 Drive Southeast   3500 I-70 Drive Southeast   Columbia  
Missouri   65201                             9.57       7941-57   195 Southwest
Boulevard   195 Southwest Boulevard   Kansas City   Kansas   66103              
              9.58       7941-58   8900 Northwest Prairie View Road   8900
Northwest Prairie View Road   Kansas City   Missouri   64153                    
        9.59       7941-59   1601 Twilight Trail   1601 Twilight Trail  
Frankfort   Kentucky   40601                             9.60       7941-60  
1515 Church Street   1515 Church Street   Lake Charles   Louisiana   70601      
                      9.61       7941-61   1891 North Columbia Street   1891
North Columbia Street   Milledgeville   Georgia   31061                        
    9.62       7941-62   1200 US #1   1200 US #1   Key West   Florida   33040  
                          9.63       7941-63   251 Collins Industrial Boulevard
  251 Collins Industrial Boulevard   Athens   Georgia   30601                  
          9.64       7941-64   2310 Paris Road   2310 Paris Road   Columbia  
Missouri   65202                             9.65       7941-65   1820 West
Business Loop 70   1820 West Business Loop 70   Columbia   Missouri   65202    
                        9.66       7941-66   1723 East Florida   1723 East
Florida   Springfield   Missouri   65803                             11      
8716   Tanglewood Apartments   1880-2020 Cowell Boulevard   Davis   California  
95618   35,057,884   4.47000%   119   7/6/2025   359   0.0025%   0.0300% 15  
(6), (7)   8472   Alderwood Mall   3000 184th Street Southwest   Lynnwood  
Washington   98037   24,382,577   3.47875%   118   6/1/2025   358   0.0025%  
0.0050% 31       8606   CSS Pacific   1913 Sherman Street   Alameda   California
  94501   9,000,000   4.30000%   119   7/6/2025   0   0.0050%   0.0000% 33      
8732   9299 College Parkway   9299 College Parkway   Fort Myers   Florida  
33919   6,400,000   4.38000%   119   7/6/2025   360   0.0050%   0.0300% 36      
8741   LockTite Deer Park and Pasadena Self Storage                   3,750,000
  4.70000%   119   7/6/2025   360   0.0050%   0.0000% 36.01       8741-1  
LockTite Deer Park Self Storage   4013 Center Street   Deer Park   Texas   77536
                            36.02       8741-2   LockTite Pasadena Self Storage
  5035 Burke Road   Pasadena   Texas   77504                             44    
  8631   SpaceSavers Saraland   700 Industrial Parkway   Saraland   Alabama  
36571   2,244,744   4.86000%   118   6/6/2025   358   0.0025%   0.0800%

 

 

 

 

 

CGCMT 2015-P1 Mortgage Loan Schedule - CGMRC

 

                                                Serviced Companion Loan      
Serviced Companion Loan                         Crossed With                    
      Remaining   Serviced Companion Loan   Remaining   Serviced Companion Loan
Control       Loan       Mortgage   Other Loans   ARD   Final   ARD   Serviced
Companion Loan   Serviced Companion Loan   Serviced Companion Loan   Term To  
Maturity   Amortization Term   Servicing Number   Footnotes   Number   Property
Name   Loan Seller   (Crossed Group)   (Yes/No)   Maturity Date   Revised Rate  
Flag   Cut-off Balance   Interest Rate   Maturity   Date   (Mos.)   Fees 1   (1)
  9957   The Decoration & Design Building   CGMRC   NAP   No           Yes  
65,000,000   4.11000%   129   5/6/2026   360   0.0025% 2   (2)   9922   Eden Roc
  CGMRC   NAP   No                                     3   (3)   10040   Kaiser
Center   CGMRC   NAP   No           Yes   50,000,000   4.39000%   118   6/6/2025
  360   0.0025% 6       8268   Weston Portfolio   CGMRC   NAP   No              
                      6.01       8268-1   Weston Town Center   CGMRC            
                                6.02       8268-3   2000 Main Street   CGMRC    
                                        6.03       8268-2   1760 Bell Tower Lane
  CGMRC                                             8   (4)   8625   Ascentia
MHC Portfolio   CGMRC   NAP   No                                     8.01      
10478   Aloha Vegas   CGMRC                                             8.02    
  10479   Buckingham Village   CGMRC                                            
8.03       10480   Cedar Village   CGMRC                                        
    8.04       10481   Country Oaks   CGMRC                                    
        8.05       10482   Countryside Estates   CGMRC                          
                  8.06       10483   Dream Island   CGMRC                      
                      8.07       10484   Eagle River   CGMRC                    
                        8.08       10485   Foxridge Farm   CGMRC                
                            8.09       10486   Gaslight Village   CGMRC        
                                    8.10       10487   Golden Eagle   CGMRC    
                                        8.11       10488   Hillside   CGMRC    
                                        8.12       10489   Kingswood Estates  
CGMRC                                             8.13       10490   Lake Fork  
CGMRC                                             8.14       10491   Mountain
Springs   CGMRC                                             8.15       10492  
North Breeze   CGMRC                                             8.16      
10493   Rancho Bridger   CGMRC                                             8.17
      10494   River Valley   CGMRC                                            
8.18       10495   Riviera de Sandia   CGMRC                                    
        8.19       10496   Sheltered Valley   CGMRC                            
                8.20       10497   Skyline Village   CGMRC                      
                      8.21       10498   Sugar Creek   CGMRC                    
                        8.22       10499   Trails End   CGMRC                  
                          8.23       10500   Valle Grande   CGMRC              
                              8.24       10501   Valley Ridge   CGMRC          
                                  8.25       10502   Vals   CGMRC              
                              8.26       10503   W bar K   CGMRC                
                            8.27       10504   West Park Plaza   CGMRC          
                                  8.28       10505   West Winds   CGMRC        
                                    8.29       10506   Western Hills   CGMRC    
                                        8.30       10507   Windgate   CGMRC    
                                        8.31       10508   Woodlawn Estates  
CGMRC                                             8.32       10509   Woodview  
CGMRC                                             9   (5)   7941   US
StorageMart Portfolio   CGMRC   NAP   No                                    
9.01       7941-1   50 Wallabout Street   CGMRC                                
            9.02       7941-2   250 Flanagan Way   CGMRC                        
                    9.03       7941-3   6700 River Road   CGMRC                
                            9.04       7941-4   1015 North Halsted Street  
CGMRC                                             9.05       7941-5   7536
Wornall Road   CGMRC                                             9.06      
7941-6   640 Southwest 2nd Avenue   CGMRC                                      
      9.07       7941-7   4920 Northwest 7th Street   CGMRC                    
                        9.08       7941-8   9925 Southwest 40th Street   CGMRC  
                                          9.09       7941-9   9220 West 135th
Street   CGMRC                                             9.10       7941-10  
980 4th Avenue   CGMRC                                            

 



 

 

 

CGCMT 2015-P1 Mortgage Loan Schedule - CGMRC                                  
Serviced Companion Loan       Serviced Companion Loan                        
Crossed With                           Remaining   Serviced Companion Loan  
Remaining   Serviced Companion Loan Control       Loan       Mortgage   Other
Loans   ARD   Final   ARD   Serviced Companion Loan   Serviced Companion Loan  
Serviced Companion Loan   Term To   Maturity   Amortization Term   Servicing
Number   Footnotes   Number   Property Name   Loan Seller   (Crossed Group)  
(Yes/No)   Maturity Date   Revised Rate   Flag   Cut-off Balance   Interest Rate
  Maturity   Date   (Mos.)   Fees 9.11       7941-11   405 South Federal Highway
  CGMRC                                             9.12       7941-12   11001
Excelsior Boulevard   CGMRC                                             9.13    
  7941-13   11325 Lee Highway   CGMRC                                          
  9.14       7941-14   2021 Griffin Road   CGMRC                                
            9.15       7941-15   400 West Olmos Drive   CGMRC                  
                          9.16       7941-16   14151 Wyandotte Street   CGMRC  
                                          9.17       7941-17   5979 Butterfield
Road   CGMRC                                             9.18       7941-18  
115 Park Avenue   CGMRC                                             9.19      
7941-19   3500 Southwest 160th Avenue   CGMRC                                  
          9.20       7941-20   2445 Crain Highway   CGMRC                      
                      9.21       7941-21   100 West North Avenue   CGMRC        
                                    9.22       7941-22   2727 Shermer Road  
CGMRC                                             9.23       7941-23   15201
Antioch Road   CGMRC                                             9.24      
7941-24   2450 Mandela Parkway   CGMRC                                          
  9.25       7941-25   184-02 Jamaica Avenue   CGMRC                            
                9.26       7941-26   9012 Northwest Prairie View Road   CGMRC  
                                          9.27       7941-27   16101 West 95th
Street   CGMRC                                             9.28       7941-28  
3100 North Mannheim   CGMRC                                             9.29    
  7941-29   9580 Potranco Road   CGMRC                                          
  9.30       7941-30   18025 Monterey Street   CGMRC                            
                9.31       7941-31   9N 004 Route 59   CGMRC                    
                        9.32       7941-32   5115 Clayton Road   CGMRC          
                                  9.33       7941-33   9702 West 67th Street  
CGMRC                                             9.34       7941-34   794
Scenic Highway   CGMRC                                             9.35      
7941-35   12430 Bandera Road   CGMRC                                            
9.36       7941-36   4000 South Providence Road   CGMRC                        
                    9.37       7941-37   2743 San Pablo Avenue   CGMRC          
                                  9.38       7941-38   819 North Eola Road  
CGMRC                                             9.39       7941-39   2506 West
Worley Street   CGMRC                                             9.40      
7941-40   15601 FM 1325   CGMRC                                             9.41
      7941-41   10700 West 159th Street   CGMRC                                
            9.42       7941-42   2403 Rangeline Street   CGMRC                  
                          9.43       7941-43   6714 South Cottage Grove Avenue
and 6932 South South Chicago Avenue   CGMRC                                    
        9.44       7941-44   2277 Walters Road   CGMRC                          
                  9.45       7941-45   1575 Thousand Oaks Drive   CGMRC        
                                    9.46       7941-46   7460 Frontage Road  
CGMRC                                             9.47       7941-47   6401
Third Street   CGMRC                                             9.48      
7941-48   2816 Eaton Road   CGMRC                                            
9.49       7941-49   3985 Atlanta Highway   CGMRC                              
              9.50       7941-50   11510 North Main Street   CGMRC              
                              9.51       7941-51   750 Winchester Road   CGMRC  
                                          9.52       7941-52   3401 Broadway
Boulevard   CGMRC                                             9.53       7941-53
  1720 Grand Boulevard   CGMRC                                             9.54
      7941-54   1310 South Enterprise Street   CGMRC                            
                9.55       7941-55   2420 St Mary's Boulevard   CGMRC          
                                  9.56       7941-56   3500 I-70 Drive Southeast
  CGMRC                                             9.57       7941-57   195
Southwest Boulevard   CGMRC                                             9.58    
  7941-58   8900 Northwest Prairie View Road   CGMRC                            
                9.59       7941-59   1601 Twilight Trail   CGMRC                
                            9.60       7941-60   1515 Church Street   CGMRC    
                                        9.61       7941-61   1891 North Columbia
Street   CGMRC                                             9.62       7941-62  
1200 US #1   CGMRC                                             9.63      
7941-63   251 Collins Industrial Boulevard   CGMRC                              
              9.64       7941-64   2310 Paris Road   CGMRC                      
                      9.65       7941-65   1820 West Business Loop 70   CGMRC  
                                          9.66       7941-66   1723 East Florida
  CGMRC                                             11       8716   Tanglewood
Apartments   CGMRC   NAP   No                                     15   (6), (7)
  8472   Alderwood Mall   CGMRC   NAP   No                                    
31       8606   CSS Pacific   CGMRC   NAP   No                                  
  33       8732   9299 College Parkway   CGMRC   NAP   No                      
              36       8741   LockTite Deer Park and Pasadena Self Storage  
CGMRC   NAP   No                                     36.01       8741-1  
LockTite Deer Park Self Storage   CGMRC                                        
    36.02       8741-2   LockTite Pasadena Self Storage   CGMRC                
                            44       8631   SpaceSavers Saraland   CGMRC   NAP  
No                                    



  

(1)       The Cut-off Date Balance of $100,000,000 represents the note A-1 of a
$165,000,000 loan combination evidenced by two pari passu notes. The companion
loan has a principal balance of $65,000,000 as of the Cut-off Date and is
expected to be contributed to one or more future securitizations. Cut-off Date
LTV Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR,
Debt Yield on Underwritten NOI, Debt Yield on Underwritten NCF and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $165,000,000.  
        (2)       The Cut-off Date Balance of $95,000,000 represents the note
A-3 and note A-4 of a $190,000,000 loan combination evidenced by four pari passu
notes. The companion loan has a principal balance of $95,000,000 as of the
Cut-off Date and is expected to be contributed the COMM 2015-CCRE24
securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten NOI,
Debt Yield on Underwritten NCF and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $190,000,000.           (3)       The Cut-off
Date Balance of $90,000,000 represents the note A-1 of a $140,000,000 loan
combination evidenced by two pari passu notes. The companion loan has a
principal balance of $50,000,000 as of the Cut-off Date and is expected to be
contributed to the GSMS 2015-GC32 securitization transaction. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt
Yield on Underwritten NOI, Debt Yield on Underwritten NCF and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $140,000,000.  
        (4)       The Cut-off Date Balance of $44,945,461 represents the note
A-2 of a $145,000,000 loan combination evidenced by two pari passu notes. The
companion loan has a principal balance of $99,878,803 as of the Cut-off Date and
is expected to be contributed to the GSMS 2015-GC32 securitization transaction.
Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR,
Underwritten NCF DSCR, Debt Yield on Underwritten NOI, Debt Yield on
Underwritten NCF and Loan Per Unit calculations are based on the aggregate
Cut-off Date Balance of $144,824,264.           (5)       The Cut-off Date
Balance of $43,694,500 represents the note A-1E of a $412,500,000 loan
combination evidenced by six senior pari passu notes and two junior pari passu
notes. The pari passu senior companion loans are evidenced by (i) (a) Note A-1A,
Note A-1B and Note A-1C, which had an aggregate outstanding principal balance as
of the Cut-off Date of $89,000,000 and contributed to the CGBAM 2015-SMRT
transaction, (b) Note A-1D, which has an aggregate outstanding principal balance
as of the Cut-off Date of $25,000,000 and is expected to be contributed to the
GSMS 2015-GC32 securitization transaction and (c) Note A-1F which had an
outstanding principal balance as of the Cut-off Date of $31,231,500 and was
contributed to the MSBAM 2015-C23 transaction. The two pari passu junior notes
(Note A-2A and Note A-2B) have an aggregate outstanding principal balance as of
the Cut-off Date of $223,574,000 and were contributed to the CGBAM 2015-SMRT
transaction. Unless otherwise indicated, all LTV Ratio, DSCR, Debt Yield and
Cut-off Date Balance per SF/Unit calculations are calculated based upon the six
senior pari passu notes only.           (6)       The Cut-off Date Balance of
$24,382,577 represents the note A-1-4-2 of a $355,000,000 loan combination
evidenced by five senior pari passu notes and two junior pari passu notes. The
pari passu senior companion loans are evidenced by (i) (a) Note A-1-1 and Note
A-1-2, which have an aggregate principal balance of $127,187,485 as of the
Cut-off Date and were contributed to the MSCCG 2015-ALDR transaction, (b) Note
A-1-3, which has a principal balance of $50,158,445 as of the Cut-off Date and
was contributed to the MSC 2015-MS1 securitization transaction and (c) Note
A-1-4-1 which had a principal balance of $24,382,577 as of the Cut-off Date and
is expected to be contributed to the GSMS 2015-GC32 securitization transaction.
The two pari passu junior notes (Note A-2-1 and Note A-2-2) have an aggregate
principal balance of $127,800,000 as of the Cut-off Date and were contributed to
the MSCCG 2015-ALDR transaction. Unless otherwise indicated, all LTV Ratio,
DSCR, Debt Yield and Cut-off Date Balance per SF/Unit calculations are
calculated based upon the five senior pari passu notes only.           (7)      
The mortgage loan amortizes based on a non-standard amortization schedule and
the Underwritten NCF DSCR is calculated based on the Average Debt Service of the
five senior notes totaling $227,200,000 for the 12-month period starting
September 1, 2015. See Annex G in the Free Writing Prospectus for the related
amortization schedule.

  

 

 



 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 



(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Loan Combination, each Mortgage Loan is a whole loan and
not a participation interest in a Mortgage Loan. Each Mortgage Loan that is part
of a Loan Combination is a senior or pari passu portion of a whole loan
evidenced by a senior or pari passu note. At the time of the sale, transfer and
assignment to Depositor, no Mortgage Note or Mortgage was subject to any
assignment (other than assignments to the Seller), participation or pledge, and
the Seller had good title to, and was the sole owner of, each Mortgage Loan free
and clear of any and all liens, charges, pledges, encumbrances, participations,
any other ownership interests on, in or to such Mortgage Loan other than any
servicing rights appointment or similar agreement, any Outside Servicing
Agreement with respect to an Outside Serviced Trust Loan and rights of the
holder of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller
has full right and authority to sell, assign and transfer each Mortgage Loan,
and the assignment to Depositor constitutes a legal, valid and binding
assignment of such Mortgage Loan free and clear of any and all liens, pledges,
charges or security interests of any nature encumbering such Mortgage Loan other
than the rights of the holder of a related Companion Loan pursuant to a
Co-Lender Agreement.    

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law)
and (ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).    

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based

 



B-1

 

 

on intentional fraud by the Seller in connection with the origination of the
Mortgage Loan, that would deny the Mortgagee the principal benefits intended to
be provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.    

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.    

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Trust Fund
constitutes a legal, valid and binding assignment to the Trust Fund. Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-Off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code financing statements is required in order to
effect such perfection.

 

B-2

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Loan Combination, the rights of the holder(s)
of the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). For purposes of clause (a) of the
immediately preceding sentence, any such taxes, assessments and other charges
shall not be considered delinquent until the date on which interest and/or
penalties would first be payable thereon. Except as contemplated by clauses (f)
and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.    

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (5) above), and equipment and other personal property financing).
Except as set forth on Exhibit B-30-1, the Seller has no knowledge of any
mezzanine debt secured directly by interests in the related Mortgagor.

 

B-3

 

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related Mortgage). Subject to the Permitted Encumbrances and the Title
Exceptions, each related Assignment of Leases creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Mortgagor to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications. The related Mortgage or
related Assignment of Leases, subject to applicable law, provides that, upon an
event of default under the Mortgage Loan, a receiver is permitted to be
appointed for the collection of rents or for the related Mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
Mortgagee.    

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.    

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-Off Date.    

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-Off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. As of the date of origination and, to the Seller’s
knowledge, as of the Cut-off Date, all taxes, governmental assessments and other
outstanding

 

B-4

 

 

governmental charges (including, without limitation, water and sewage charges),
or installments thereof, which could be a lien on the related Mortgaged Property
that would be of equal or superior priority to the lien of the Mortgage and that
prior to the Cut-Off Date have become delinquent in respect of each related
Mortgaged Property have been paid, or an escrow of funds has been established in
an amount sufficient to cover such payments and reasonably estimated interest
and penalties, if any, thereon. For purposes of this representation and
warranty, real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the date on which interest and/or penalties would first be payable
thereon.    

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-Off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-Off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.    

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-Off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.    

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.    

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).    

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of

 

B-5

 

 

the related Loan Documents and having a claims-paying or financial strength
rating of at least “A-:VIII” from A.M. Best Company or “A3” (or the equivalent)
from Moody’s Investors Service, Inc. or “A-” from Standard & Poor’s Ratings
Services (collectively the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (1) the original
principal balance of the Mortgage Loan and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the Mortgagor and included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.    

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s

 



B-6

 

 

Investors Service, Inc. or “A-” by Standard & Poor’s Ratings Services in an
amount not less than 100% of the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Loan
Combination), the Mortgagee (or a trustee appointed by it) having the right to
hold and disburse such proceeds as the repair or restoration progresses, or (b)
to the payment of the outstanding principal balance of such Mortgage Loan
together with any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-Off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Based solely on evaluation of the
Title Policy (as defined in paragraph 6 of this Exhibit B) and survey, if any,
an engineering report or property condition assessment as described in paragraph
10 of this Exhibit B, applicable local law compliance materials as described in
paragraph 24 of this Exhibit B, and the ESA (as defined in paragraph 40 of this
Exhibit B), each Mortgaged Property (a) is located on or adjacent to a public
road and has direct legal access to such road, or has access via an irrevocable
easement or irrevocable right of way permitting ingress and egress to/from a
public road, (b) is served by or has uninhibited access rights to public or
private water and sewer (or well and septic) and all required utilities, all of
which are appropriate for the current use of the Mortgaged Property, and (c)
constitutes one or more separate tax parcels which do not include any property
which is not part of the Mortgaged Property or is subject to an endorsement
under the related Title Policy insuring the Mortgaged Property, or in certain
cases, an application has been, or will be, made to the applicable governing
authority for creation of separate tax lots, in which case the Mortgage Loan
requires the Mortgagor to escrow an amount sufficient to pay taxes for the
existing tax parcel of which the Mortgaged Property is a part until the separate
tax lots are created.    

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a

 

B-7

 

 

“marked up” commitment) obtained in connection with the origination of each
Mortgage Loan, all material improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements encroach upon any easements
except for encroachments the removal of which would not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.    

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller (except that any
ARD Mortgage Loan may provide for the accrual of the portion of interest in
excess of the rate in effect prior to its related Anticipated Repayment Date).
   

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Loan
Combination) was originated at least equal to 80% of the adjusted issue price of
the Mortgage Loan (or related Loan Combination) on such date or (ii) at the
Closing Date at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Loan Combination) on such date, provided that for purposes
hereof, the fair market value of the real property interest must first be
reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan; or (b) substantially all of the proceeds of
such Mortgage Loan were used to acquire, improve or protect the real property
which served as the only security for such Mortgage Loan (other than a recourse
feature or other third-party credit enhancement within the meaning of Treasury
Regulations Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly
modified” prior to the Closing Date so as to result in a taxable exchange under
Section 1001 of the Code, it either (x) was modified as a result of the default
or reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section

 

B-8

 

  

1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.    

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-Off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.    

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.    

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, a survey
or other affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Loan Combination, as applicable) or as of the
Cut-Off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.    

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits, franchises and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to the Seller’s knowledge based upon any
of a letter from any government authorities or other affirmative investigation
of local law compliance consistent with the investigation conducted by the
Seller for similar commercial and multifamily mortgage loans intended for
securitization, all such material licenses, permits, franchises and applicable
governmental authorizations are in effect or the failure to obtain or maintain
such material licenses, permits, franchises and applicable governmental
authorizations does not materially and adversely affect the use and/or operation
of the Mortgaged Property as

 

B-9

 

 

it was used and operated as of the date of origination of the Mortgage Loan or
the rights of a holder of the related Mortgage Loan. The Mortgage Loan requires
the related Mortgagor to be qualified to do business in the jurisdiction in
which the related Mortgaged Property is located.    

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor made in violation of the Loan Documents; and (b)
contains provisions providing for recourse against the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis), for losses and damages
sustained by reason of Mortgagor’s (i) misappropriation of rents after the
occurrence of an event of default under the Mortgage Loan; (ii) misappropriation
of (A) insurance proceeds or condemnation awards or (B) security deposits or,
alternatively, the failure of any security deposits to be delivered to Mortgagee
upon foreclosure or action in lieu thereof (except to the extent applied in
accordance with leases prior to a Mortgage Loan event of default); (iii) fraud
or intentional material misrepresentation; (iv) breaches of the environmental
covenants in the Loan Documents; or (v) commission of intentional material
physical waste at the Mortgaged Property (but, in some cases, only to the extent
there is sufficient cash flow generated by the related Mortgaged Property to
prevent such waste).    

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section

 

B-10

 

 

860G(a)(3)(A) of the Code; or (y) the Mortgagee or servicer can, in accordance
with the related Loan Documents, condition such release of collateral on the
related Mortgagor’s delivery of an opinion of tax counsel to the effect
specified in the immediately preceding clause (x). For purposes of the preceding
clause (x), for all Mortgage Loans originated after December 6, 2010, if the
fair market value of the real property constituting such Mortgaged Property
after the release is not equal to at least 80% of the principal balance of the
Mortgage Loan (or related Loan Combination) outstanding after the release, the
Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.    

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Loan
Combination).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements.    

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, and as amended by the Terrorism Risk
Insurance Program Reauthorization Act of 2015 (collectively referred to as
“TRIA”), from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each other Mortgage Loan,
the related special all-risk insurance policy and business interruption policy
(issued by an insurer meeting the Insurance Rating Requirements) did not, as of
the date of origination of the Mortgage Loan, and, to the Seller’s knowledge, do
not, as of the Cut-Off Date, specifically exclude Acts of Terrorism, as defined
in TRIA, from coverage, or if such coverage is excluded, it is covered by a
separate terrorism insurance policy. With respect to each Mortgage Loan, the
related Loan Documents do not expressly waive or prohibit the Mortgagee from
requiring coverage for Acts of Terrorism, as defined in TRIA, or damages related
thereto; provided, however, that if TRIA or a similar or subsequent statute is
not in effect, then,

 

B-11

 

 

provided that terrorism insurance is commercially available, the Mortgagor under
each Mortgage Loan is required to carry terrorism insurance, but in such event
the Mortgagor shall not be required to spend more than the Terrorism Cap Amount
on terrorism insurance coverage, and if the cost of terrorism insurance exceeds
the Terrorism Cap Amount, the Mortgagor is required to purchase the maximum
amount of terrorism insurance available with funds equal to the Terrorism Cap
Amount. The “Terrorism Cap Amount” is the specified percentage (which is at
least equal to 200%) of the amount of the insurance premium that is payable at
such time in respect of the property and business interruption/rental loss
insurance required under the related Loan Documents (without giving effect to
the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance).    

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) of this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on Exhibit B-30-1 by reason of any mezzanine debt that
existed at the origination of the related Mortgage Loan, or future permitted
mezzanine debt as set forth on Exhibit B-30-2 or (b) the related Mortgaged
Property is encumbered with a subordinate lien or security interest against the
related Mortgaged Property, other than (i) any Companion Loan of any Mortgage
Loan or any subordinate debt that existed at origination and is permitted under
the related Loan Documents, (ii) purchase money security interests (iii) any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, as set forth on Exhibit B-30-3 or (iv) Permitted Encumbrances.
The Mortgage or other Loan Documents provide that to the extent any Rating
Agency fees are incurred in connection with the review of and consent to any
transfer or encumbrance, the Mortgagor is responsible for such payment along
with all other reasonable out-of-pocket fees and expenses incurred by the
Mortgagee relative to such transfer or encumbrance.

 

B-12

 

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-Off Date Principal Balance in excess of
$10 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-Off Date Principal Balance of $30 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-Off Date Principal Balance equal to $10 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.    

(32)        Defeasance. With respect to any Mortgage Loan that, pursuant to the
Loan Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide
for defeasance as a unilateral right of the Mortgagor, subject to satisfaction
of conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty) or, if the Mortgage Loan is an ARD Mortgage Loan, the entire
principal balance outstanding on the related Anticipated Repayment Date (or on
or after the first date on which payment may be made without payment of a yield
maintenance charge or prepayment penalty), and if the Mortgage Loan permits
partial releases of real property in connection with partial defeasance, the
revenues from the collateral will be sufficient to pay all such scheduled
payments calculated on a principal amount equal to a specified percentage at
least equal to the lesser of (A) 110% of the allocated loan amount for the real
property to be released and (B) the outstanding principal balance of the
Mortgage Loan; (iv) the Mortgagor is required to provide a certification from an
independent certified public accountant that the collateral is sufficient to
make all scheduled payments under the Mortgage Note as set forth in (iii) above,
(v) if the Mortgagor would continue to own assets in addition to the defeasance
collateral, the portion of the Mortgage Loan secured by defeasance collateral is
required to be assumed (or the

 



B-13

 

 

Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in the
case of ARD Mortgage Loans and in situations where default interest is imposed.
   

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.    

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)          The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)          The lessor under such Ground Lease has agreed in a writing included
in the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)          The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either Mortgagor or the Mortgagee) that
extends not less

 



B-14

 

 

than 20 years beyond the stated maturity of the related Mortgage Loan, or ten
years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)          The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances, or
(ii)  is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)          The Ground Lease does not place commercially unreasonably
restrictions on the identity of the Mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor thereunder (provided that proper notice is delivered to
the extent required in accordance with the Ground Lease), and in the event it is
so assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)           The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)          The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)          The Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease through legal proceedings) to cure any default
under the Ground Lease which is curable after the Mortgagee’s receipt of notice
of any default before the lessor may terminate the Ground Lease;

 

(i)           The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)           Under the terms of the Ground Lease, an estoppel or other
agreement received from the ground lessor and the related Mortgage (taken
together), any related insurance proceeds or the portion of the condemnation
award allocable to the ground lessee’s interest (other than (i) de minimis
amounts for minor casualties or (ii) in respect of a total or substantially
total loss or taking as addressed in subpart (k)) will be applied either to the
repair or to restoration of all or part of the related Mortgaged Property with
(so long as such proceeds are in excess of the threshold

 



B-15

 

 

amount specified in the related Loan Documents) the Mortgagee or a trustee
appointed by it having the right to hold and disburse such proceeds as repair or
restoration progresses, or to the payment of the outstanding principal balance
of the Mortgage Loan, together with any accrued interest;

 

(k)          In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 

(l)           Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.    

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Loan Combination, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.    

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination and, as of the Cut-off Date, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments. To the Seller’s knowledge, there is
(a) no material default, breach, violation or event of acceleration existing
under the related Mortgage Loan, or (b) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Mortgage Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by the Seller in this
Exhibit B (including, but not limited to, the prior sentence). No person other
than the

 

B-16

 

 

holder of such Mortgage Loan may declare any event of default under the Mortgage
Loan or accelerate any indebtedness under the Loan Documents.    

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-Off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.    

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
related Loan Combination, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.    

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or
(ii) if the existence of an Environmental Condition or need for further
investigation was indicated in any such ESA, then at least one of the following
statements is true: (A) an amount reasonably estimated by a reputable
environmental consultant to be sufficient to cover the estimated cost to cure
any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than A- (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the

 

B-17

 

 

Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To the Seller’s knowledge,
except as set forth in the ESA, there is no Environmental Condition (as such
term is defined in ASTM E1527-05 or its successor) at the related Mortgaged
Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within six months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.    

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule is true and correct in all
material respects as of the Cut-Off Date and contains all information required
by the Pooling and Servicing Agreement to be contained therein.    

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Loan Combination, no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit B-30-3.    

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.    

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

B-18

 

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



B-19

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

1.US StorageMart Portfolio (Loan No. 9)

 

B-30-1-1

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 

1.Kaiser Center (Loan No. 3)    

2.Weston Portfolio (Loan No. 6)    

3.Alderwood Mall (Loan No. 15)    

4.LockTite Deer Park and Pasadena Self Storage (Loan No. 36)

 



B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

[None.]

 



B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 



Representation   Mortgage Loan   Description of Exception           (6)
Permitted Liens; Title Insurance   US StorageMart Portfolio
(Loan No. 9)   A portion of the roof top space at such Mortgaged Property is
subject to an agreement pursuant to which the tenant (Verizon Wireless) has a
right of first refusal to purchase the related portion of such Mortgaged
Property should the Mortgagor receive a bona fide offer from a third party to
purchase such Mortgaged Property; such right of first refusal does not apply in
the case of a foreclosure sale or deed-in-lieu of foreclosure with respect to
such Mortgaged Property.           (12) Condemnation   US StorageMart Portfolio
(Loan No. 9)   With respect to the related Mortgaged Property identified as
10700 W. 159th St, there is a pending condemnation relating to the improvement
of the public street located adjacent to the related Mortgaged Property by the
Illinois Department of Transportation, requiring approximately 0.362 acres along
the periphery of the related Property, plus an additional approximately 0.029
acres for a temporary construction easement for a 5-year term.           (13)
Actions Concerning Mortgage Loan   Eden Roc
(Loan No. 2)   The Mortgagor is currently a party to two lawsuits, Eden Roc,
LLLP v.  Marriott International Design & Construction Services, Inc. and
Renaissance Hotel Management Company, LLC, Index No. 651027/2012 and Marriott
International, Inc. and Renaissance Hotel Management Company, LLC v. Eden Roc,
LLLP, Index No. 653590/2012, with its former property manager and such property
manager’s parent company.               (16) Insurance   The Decoration & Design
Building
(Loan No. 1)   To the extent the terms of the ground lease and the Mortgage Loan
Documents conflict with respect to the holding and disbursement of net proceeds,
the terms of the ground lease control provided that the ground lease requires
the net proceeds to be applied to restoration. In the event of a casualty or
condemnation in excess of $25,000, the proceeds are distributed to a trustee
selected by the landlord and Mortgagor (the “Trustee”). The Mortgagor is not
permitted  to approve any Trustee without the lender’s reasonable approval and
any such Trustee is required to maintain a long term unsecured debt rating of at
least “A” from S&P.           (16) Insurance   US StorageMart Portfolio
(Loan No. 9)   The related Mortgage Loan documents provide that the threshold at
which the lender retains the right to hold and disburse insurance proceeds to be
applied for repair or restoration (i) with respect to each individual Mortgaged
Property is equal to the greater of (a) $500,000 and (b) an amount equal to the
lesser of (1) 15% of the outstanding principal amount of the “Allocated Loan
Amount” (as defined in the related Mortgage Loan agreement) attributable to such
individual Mortgaged Property and (2) $2,000,000 and (ii) with respect to all
individual Mortgaged Properties undergoing restorations, an aggregate amount
equal to 5% of the outstanding principal balance of the related Mortgage Loan.

 



C-1

 

 

Representation   Mortgage Loan   Description of Exception           (16)
Insurance   Ascentia MHC Portfolio
(Loan No. 8)  

Under the “all risk” or “special perils” policies delivered at origination of
the Mortgage Loan, the coverage cap allocated for specific improvements (i.e.,
each building) is permitted to be less than the appraised insurable value for
such improvements, so long as the total coverage for each such individual
Mortgaged Property is not less than the total insurable value for such
individual Mortgaged Property (i.e., it is possible that some of the buildings
may not be covered for the full insurable value). The Mortgage Loan documents
require the Mortgagor to increase such policy limits no later than October 1,
2015, so that the full policy limit applies per occurrence to the improvements,
personal property and loss of rents/business interruption insurance coverage.



 

The business interruption insurance is for a period of 12 months.



          (16) Insurance   Alderwood Mall
(Loan No. 15)   The mortgagor has the right to use a syndicate of insurers  to
provide all-risk earthquake insurance, through which at least 75% of the
coverage (if there are four (4) or fewer members of the syndicate) or at least
60% of the coverage (if there are five (5) or more members of the syndicate) is
with carriers having a rating by S&P not lower than “A,” by Moody’s not lower
than “A2” to the extent Moody’s rates the securities, and by A.M. Best not lower
than “A:VIII” and the balance of the coverage is, in each case, with insurers
having a rating by S&P of not lower than “BBB”,” by Moody’s not lower than
“Baa2” to the extent Moody’s rates the securities, and by A.M. Best not lower
than “A:VIII”.           (17) Access; Utilities; Separate Tax Lots   Ascentia
MHC Portfolio
(Loan No. 8)   The Mortgaged Property known as Valle Grande is served, in part,
by a private well. The well permit that provides the right to use and draw water
from the well is in the name of an individual who was affiliated with a
predecessor owner. The Mortgage Loan documents require the Mortgagor to verify
the current purpose and place of use for the water rights, ensure and verify
that the New Mexico’s State Engineer’s records reflect the water rights are
owned by the related borrower and secured for the lender, and ensure and verify
that the water rights are in good standing with the applicable governmental
authorities within time periods set forth in the Mortgage Loan documents.      
    (24) Local Law Compliance   The Decoration & Design Building
(Loan No. 1)   Façade work is required at the Mortgaged Property in order to
bring the Mortgaged Property into compliance with local law 11. The Mortgagor
has reserved the cost of the completion of the façade work with the Lender and
has covenanted to complete the façade work within six (6) months of origination
of the Mortgage Loan (provided that, so long as the failure to complete the work
does not cause a material adverse effect and the Mortgagor continues to
diligently pursue completion of the applicable work, such time shall be extended
to the extent necessary).

 



C-2

 

 

Representation   Mortgage Loan   Description of Exception           (24) Local
Law Compliance   Ascentia MHC Portfolio
(Loan No. 8)   Some of the homes and pads at the Mortgaged Properties known as
Countryside MHC and Woodlawn MHC are non-conforming with regard to encroachments
over certain setback requirements and the related Mortgagor is required to
remove such encroachments if required by the municipality or any other person
invoking applicable legal requirements.           (26) Recourse Obligations  
Ascentia MHC Portfolio
(Loan No. 8)   The Mortgage Loan documents limit full recourse for transfers of
the related Mortgaged Property or equity interests in the related Mortgagor made
in violation of the Mortgage Loan Documents to those transfers where (i) such
breach was material, (ii) the Mortgagor failed to correct such breach within 10
days’ notice from the lender, and (iii) such breach is a violation of the
Mortgage Loan documents.           (26) Recourse Obligations   Alderwood Mall
(Loan No. 15)   Recourse for prohibited transfers is for actual losses
only.  There is no recourse if the prohibited transfer was due to (A) a failure
to provide any required notice, if the Mortgagor promptly provides such notice
after notice from the related lender or (B) a failure to provide any required
delivery, if Mortgagor promptly provides such required delivery after notice
from the related lender, to the extent, in the case of any required delivery,
that the contents of such delivery are such that the transfer in question would
have been permitted pursuant to the Mortgage Loan documents.           (28)
Financial Reporting and Rent Rolls   Eden Roc
(Loan No. 2)   The Mortgage Loan documents require the Mortgagor to provide the
owner or holder of the Mortgage with monthly (instead of quarterly) operating
statements and rent rolls and annual operating statements, during the first year
of the loan term, and quarterly operating statements and rent rolls and annual
operating statements thereafter.           (28) Financial Reporting and Rent
Rolls   US StorageMart Portfolio
(Loan No. 9)   The related Mortgage Loan documents do not require the related
Mortgagors to combine their balance sheets and/or statement of income for the
Mortgaged Properties on a combined basis.           (30) Due on Sale or
Encumbrance   Ascentia MHC Portfolio
(Loan No. 8)   More than 51% of the indirect equity interests in the Mortgagor
may be transferred so long as certain identified holders retain an aggregate
21.6% interest in the Mortgagor and no change of control occurs.           (30)
Due on Sale or Encumbrance   Alderwood Mall
(Loan No. 15)   The Mortgagor may transfer the Mortgaged Property without the
related lender’s consent upon receipt of a rating agency confirmation and
satisfaction of certain other conditions under the Mortgage Loan documents.

 



C-3

 

 

Representation   Mortgage Loan   Description of Exception           (31)
Single-Purpose Entity   Ascentia MHC Portfolio
(Loan No. 8)  

Certain of the individual Mortgagors are recycled entities that previously owned
mobile home units on the Mortgaged Property that were transferred to an
affiliate of the Mortgagors prior to the origination of the related Mortgage
Loan. 

 

Certain mobile homes at the individual Mortgaged Properties are owned by certain
affiliates of the Mortgagor (each such affiliate, the “Affiliated Owner”). The
occupants of such mobile homes pay a separate rent for (i) the pads (which rents
are property of the Mortgagor; such rents, the “Pad Site Rents”) and (ii) the
mobile homes (which rents are property of the Affiliated Owner; such rents, the
“Mobile Home Rents”). The Mortgagor, the Affiliated Owner, the
Mortgagor-affiliated property manager (“Affiliated Manager”), and lender entered
into a multi-party agreement (the “Multi-Party Agreement”) which provides that,
in the event a tenant remits the Pad Site Rents and the Mobile Home Rents in a
single payment or into a single account (either, a “Unified Payment”), the
Affiliated Manager shall deposit the Unified Payment into its operating account
maintained by the Affiliated Manager. The Mortgagor, Affiliated Manager and
Affiliated Owner, as applicable, shall (i) account for rents in such a manner
such that Pad Sites Rents owed to Mortgagor are readily ascertainable and
identifiable as separate and apart from Mobile Home Rents owed to Affiliated
Owner; (ii) remit the Pad Site Rents to the Mortgagor’s lockbox account for the
Mortgage Loan within two (2) Business Days of receipt; (iii) during a trigger
period under the Mortgage Loan Documents or after the bankruptcy of Affiliated
Manager or Affiliated Owner, send written notices to tenants with instructions
to remit separate payments for the Mobile Home Rents to Affiliated Owner into a
separate account held by Affiliated Owner or Affiliated Manager.



 



C-4

 

 

Representation   Mortgage Loan   Description of Exception           (32)
Defeasance   Alderwood Mall
(Loan No. 15)  

The permitted defeasance collateral under the Mortgage Loan documents consists
of (a) obligations or securities not subject to prepayment, call or early
redemption which are direct obligations of, or obligations fully guaranteed as
to timely payment by, the United States of America or of any agency or
instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America, which
qualify under § 1.860G-2(a)(8) of the Treasury Regulations, (b) other
non-callable “government securities” as defined in Treasury
Regulations Section 1.860G-2(a)(8)(ii), as amended, for which a Rating Agency
confirmation shall have been received or (c) other non-callable instruments,
which if a securitization has occurred, the REMIC trust formed pursuant to such
securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Internal Revenue
Code of 1986 and for which a rating agency confirmation shall have been
received.  Any obligations or instruments pursuant to clause (b) above and,
provided same shall not constitute a “significant modification” for REMIC
purposes, clause (c) above, shall be subject to the related lender’s reasonable
approval.

 

The Mortgagor is required to pay costs and expenses in connection with a
defeasance up to $15,000 (exclusive of any Rating Agency fees and expenses).

          (34) Ground Leases   The Decoration and Design Building
(Loan No. 1)  

(b) The related ground lease states that it may not be modified or surrendered
without the consent of the lender; it does not specifically state that it may
not be amended without the consent of the lender.

 

(j,k) The ground lease provides that all casualty / condemnation proceeds (the
“Proceeds”) are required to, if the same are (a) less than $25,000, be disbursed
to the Mortgagor and (b) in excess of $25,000, be disbursed to a trustee
selected by Mortgagee and the tenant (the “Trustee”). Under the Mortgage Loan
Documents, the Mortgagor are required to obtain the lender’s prior written
consent to the identity of the Trustee. Other than is the case of a total
taking, the Proceeds are required to be used to restore the Mortgaged Property
(and, in such event, if any proceeds shall have been distributed to the
landlord, the landlord shall be obligated to make the Proceeds available for
restoration). The ground lease is not made subordinate to any fee mortgages and
further provides that (i) any provision relating to insurance being carried in
favor of fee mortgagee shall not give fee mortgage any greater rights to such
insurance proceeds than those the landlord has under the ground lease and (ii)
in addition to any other available remedies, the Mortgagor is entitled to
payment from the landlord (and ground rent credits if the landlord fails to so
pay) in an amount equal to any portion of insurance proceeds retained by any fee
mortgagee.



 



C-5

 

 



EXHIBIT D

FORM OF CERTIFICATE

 

Citigroup Global Markets Realty Corp. (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of August 1,
2015 (the “Agreement”), between Citigroup Commercial Mortgage Securities Inc.
and Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).    

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.    

3.Neither the Prospectus, dated January 16, 2015 (the “Base Prospectus”), as
supplemented by the Prospectus Supplement, dated August 6, 2015 (the “Prospectus
Supplement” and, collectively with the Base Prospectus, the “Prospectus”),
relating to the offering of the Class A-1, Class A-2, Class A-3, Class A-4,
Class A-5, Class A-AB, Class X-A, Class X-B, Class A-S, Class B, Class PEZ and
Class C Certificates, nor the Offering Circular, dated August 6, 2015 (the
“Offering Circular”), relating to the offering of the Class D, Class X-D,
Class E, Class F, Class G and Class R Certificates, in the case of the
Prospectus, as of the date of the Prospectus Supplement or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any sub-servicers related to the Mortgage Loans,
any related Loan Combination (including, without limitation, the identity of the
servicers for, and the terms of the Outside Servicing Agreement (as defined in
the Pooling and Servicing Agreement) relating to, any Outside Serviced Loan
Combination, and the identity of any co-originator of any Loan Combination), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates or omitted or omits to state therein a material fact relating to the
Seller, the Mortgage Loans, any sub-servicers related to the Mortgage Loans, any
related Loan Combination (including, without limitation, the identity of the
servicers for, and the terms of the Outside Servicing Agreement (as defined in
the Pooling and

 



D-1

 

 

Servicing Agreement) relating to, any Outside Serviced Loan Combination, and the
identity of any co-originator of any Loan Combination), the related Mortgaged
Properties and the related Mortgagors and their respective affiliates required
to be stated therein or necessary in order to make the statements therein
relating to the Seller, the Mortgage Loans, any sub-servicers related to the
Mortgage Loans, any related Loan Combination (including, without limitation, the
identity of the servicers for, and the terms of the Outside Servicing Agreement
(as defined in the Pooling and Servicing Agreement) relating to, any Outside
Serviced Loan Combination, and the identity of any co-originator of any Loan
Combination), the related Mortgaged Properties and the related Mortgagors and
their respective affiliates, in the light of the circumstances under which they
were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Outside Servicing
Agreement, to the extent that such description refers to any terms or provisions
of or servicing arrangements under the Pooling and Servicing Agreement, the
Seller has assumed that the description of such terms or provisions of or
servicing arrangements under the Pooling and Servicing Agreement contained in
the Prospectus and the Offering Circular (i) does not include an untrue
statement of a material fact and (ii) does not omit to state therein a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 



Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Indemnification Agreement.



 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 





D-2

 

 

Certified this 19th day of August 2015.



        CITIGROUP GLOBAL MARKETS REALTY CORP.       By:       Name:     Title:



D-3

 

